UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1025



SUSAN J. HORNE,

                                              Plaintiff - Appellant,

           versus


REZNICK FEDDER & SILVERMAN, Certified Public
Accountants, A Professional Corporation,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-2638-1-WDQ)


Argued:   October 26, 2005              Decided:     November 17, 2005


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Lawrence Edward Dubé, Jr., DUBE & GOODGAL, Baltimore,
Maryland, for Appellant.     Ari Karen, KRUPIN O’BRIEN, L.L.C.,
Washington, D.C., for Appellee. ON BRIEF: Kara M. Maciel, KRUPIN
O’BRIEN, L.L.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Plaintiff-appellant Susan Horne worked for defendant-appellee

Reznick, Fedder & Silverman (“RFS”), an accounting firm, from

September 1998 until she was fired on July 3, 2002.            From September

1998 until the fall of 2000, Horne was a senior tax accountant.               In

November 2000, she received an offer to be a tax manager, a

position that entailed greater responsibility and a higher salary,

at another accounting firm.          When she informed RFS of her offer,

RFS   offered   to   promote   her   to     tax   manager,   even   though   the

principals considered the promotion somewhat premature.               See J.A.

801-807.

      In March 2001, two months after Horne began working as a tax

manager, Richard Anderson, who was at the time a senior manager,*

allegedly told Horne that as the first black female in the tax

department, she should be careful because she was being closely

watched.   Id. at 186.   Horne claims that she reported the remark to

Caren Lichter, the principal who served as a liaison between

managers and principals.       Id.    No action was taken at that time.

      After Horne’s first year as a tax manager, most of her

supervisors, including Anderson, gave her positive evaluations, but

some expressed concerns about her performance. Id. at 320-42, 955-

56.   In her second year, as Horne received increasingly complex


      *
      As a senior manager, Anderson did not at this time have
supervisory authority over Horne.     He was later promoted to
principal and supervised some of Horne’s work.

                                      -2-
assignments, more of her supervisors became frustrated with her

unsatisfactory performance.         Id. at 311, 494, 496-97.            By the

beginning of 2002, the general consensus among the principals that

had worked with Horne was that her performance remained at the

level expected of associates, not managers.              Id. at 353, 437, 496,

927-31.     In March of 2002, David Norton, Horne’s mentor, took her

to lunch and told her that she appeared to have reached a plateau,

that she would have difficulty advancing at RFS, and that it might

be time to consider moving on.         Id. at 357-58.

        On April 26, 2002, Horne met with Anderson (now a principal)

to discuss a poor performance evaluation he had given her.                 Id. at

362-66.      Horne   disagreed    with       Anderson’s    assessment   of    her

performance and accused him of discrimination.               RFS’ director of

human    resources   was    notified    of     Horne’s    allegations   and    an

investigation was initiated.       RFS claims that it was at this time

that Horne first brought to its attention the comment Anderson had

allegedly made a year earlier.           RFS’ investigation culminated in

the   conclusion     that   the   allegations      of     discrimination     were

groundless.    Id. at 311.

        In June 2002, Horne worked on a major project for David

Norton.     Horne was assigned to draft a memo that was due on June

28.     Norton knew that Horne was scheduled for vacation on June 27

and 28, but told her to complete as much of the memo as she could

and that he would finish it.        On June 26, Horne told Norton that


                                       -3-
she was leaving and had not begun the memo, but offered to work on

it from home that evening and e-mail Norton her work.             Id. at 408.

The next morning, Horne sent Norton an e-mail stating that she had

not been able to get to the memo.          Id.   Norton was forced to work

overnight to have the memo ready by the following morning.                 Id.

After this incident, Norton recommended to Caren Lichter that Horne

be terminated, and the two of them discussed the matter with Mark

Einstein, the managing partner of the tax group.             Id. at 396-98,

521, 527-28, 898.       Einstein fired Horne on July 3, 2002.

     On   April   17,    2003,   Horne   filed   a   complaint   against   RFS

alleging race and sex discrimination, as well as retaliation.              The

district court granted RFS’ motion for summary judgment as to all

three claims, concluding that Horne failed to make out a prima

facie case of race or sex discrimination because she did not show

that she was meeting RFS’ legitimate expectations, id. at 167, and

that she failed to make out a prima facie case of retaliation

because she did not show a causal connection between her complaints

about discrimination and her termination, id. at 168-69.                   This

appeal followed.        Finding no reversible error, we affirm the

judgment of the district court.



                                     I.

     The district court did not err in granting summary judgment to

RFS on Horne’s race and sex discrimination claims.               The district


                                     -4-
court correctly concluded that Horne did not satisfy prong three of

her prima facie case because she did not show that she was meeting

RFS’ legitimate expectations.      See J.A. at 167.    Horne did not

produce a single person who would provide positive feedback about

her performance as a tax manager, whereas RFS produced evidence

that every principal who supervised Horne’s work as a tax manager

considered her performance to be sub-par.   See id. at 397.   Horne’s

evidence consists of her own assertions that she was performing

adequately or that any inadequacies in her performance did not

merit termination. Such subjective self-assessments from Horne are

not sufficient to sustain her burden of showing that she was

meeting RFS’ legitimate expectations.    See Smith v. Flax, 618 F.2d

1062, 1067 (4th Cir. 1980) (“[Plaintiff’s] perception of himself .

. . is not relevant.    It is the perception of the decision maker

which is relevant.”).     Indeed, Horne concedes that in March 2002

-- four months prior to her termination and prior to the negative

review by Anderson that led her to accuse him of discrimination --

David Norton took her to lunch and told her that she “was not

recognizing issues,” that “the Seniors were on [her] toes,” that

she “was not managing accounts the way [she] should,” that she

“need[ed] to get it together in the next 3 to 6 months,” and that

she should “get up to speed to where [she] should be so that [she]

could leave RFS on a high note.”    Id. at 196-97.    Moreover, Horne

does not dispute that she failed to complete the memo for David


                                -5-
Norton, forcing him to work through the night to complete it in

time to meet the deadline.            Mark Einstein, the managing partner,

testified that this was “an egregious act that could potentially

support termination even if [Horne’s] employment had not been

unsatisfactory.”        Id. at 397.        Horne simply has no basis for

claiming that she was meeting RFS’ legitimate expectations.

       Even if Horne had shown that she was performing satisfactorily

as a tax manager, her discrimination claims would still fail as a

matter of law because she presented no evidence of discriminatory

animus on the part of those who made the decision to terminate her.

RFS    presented     uncontroverted      evidence    that     the   decision    to

terminate Horne was made by David Norton, Caren Lichter, and Mark

Einstein, and Horne presented no evidence -- and indeed does not

even    argue   --    that    these    individuals     were    motivated   by    a

discriminatory animus.         Horne’s only claim is that their decision

to fire her was “supported by” the negative feedback Anderson had

given, which feedback, she says, was motivated by discrimination,

as evidenced by Anderson’s earlier alleged remark that Horne was

being closely watched because she was a black female.                  That the

decision    may      have    been   “supported   by”    Anderson’s     negative

appraisals of her work (which were in general accord with the

appraisals of others for whom she had worked) does not remotely

establish that Anderson “possessed such authority as to be viewed

as the one principally responsible for the decision or the actual


                                        -6-
decisionmaker for the employer,” as required by this court’s

decision in Hill v. Lockheed Martin Logistics Management, 354 F.3d

277, 291 (4th Cir. 2004) (en banc).        In sum, Anderson’s alleged

remark is the only evidence Horne musters that even arguably shows

that anyone at RFS harbored a discriminatory animus toward her, and

that statement, made a year and a half prior to Horne’s termination

by a person who at the time was not a principal of the firm, who

later gave her positive evaluations,      and who did not participate

in the termination decision, is insufficient to sustain Horne’s

burden of showing that the decision to fire her was the product of

discrimination.



                                  II.

     The district court did not err in granting summary judgment to

RFS on Horne’s retaliation claim.       Prong three of the retaliation

prima facie case requires plaintiffs to demonstrate a causal

connection    between   the   protected   activity   and   the   adverse

employment action.      Tinsley v. First Union Nat’l Bank, 155 F.3d

435, 443 (4th Cir. 1998).     The district court correctly concluded

that Horne failed to produce sufficient evidence of such a causal

connection.    J.A. 168-69.    Horne’s only evidence of causation is

that she was fired two months after she accused Anderson of

discrimination.    However, this court has previously noted that a

lapse of two months between the protected activity and the adverse


                                  -7-
action is “sufficiently long so as to weaken significantly the

inference of causation.”   King v. Rumsfeld, 328 F.3d 145, 151 n.5

(4th Cir. 2003).   And here, any inference of causation that might

arise out of the temporal proximity is more than rebutted by the

facts that, prior to the protected activity, Horne had been told

that her performance was sub-par and that she should prepare to

leave RFS, see McLee v. Chrysler Corp., 109 F.3d 130, 136 (2d Cir.

1997) (“[S]ince ... [the defendant] was preparing to discharge [the

plaintiff] before [the plaintiff] contacted any of the civil rights

offices, it is not a permissible inference that [the plaintiff] was

discharged because he contacted those offices.”), and that Horne’s

poor performance continued -- and the incident with Norton occurred

-- after her complaints about discrimination, see Kodengada v.

Int’l Bus. Mach. Corp., 88 F. Supp. 2d 236, 245 (S.D.N.Y. 2000)

(intervening incidents of misconduct broke the chain of causation);

Hite v. Biomet, Inc., 38 F. Supp. 2d 720, 743 (N.D. Ind. 1999) (no

causal connection where, during the two-month lapse between the

protected activity and the termination, plaintiff failed to report

to work).


                            CONCLUSION

     The district court correctly granted summary judgment to RFS

on Horne’s race and sex discrimination claims because Horne failed

to create a genuine issue of material fact as to whether she was



                                -8-
meeting   RFS’   legitimate   expectations     or   as    to   whether   the

individuals who made the decision to fire her were motivated by a

discriminatory   animus.      The   district   court     correctly   granted

summary judgment to RFS on Horne’s retaliation claim because Horne

failed to show any causal connection between her complaints about

discrimination and her termination.       Accordingly, the judgment of

the district court is affirmed.

                                                                     AFFIRMED




                                    -9-